Title: From George Washington to Francisco Rendón, 27 April 1782
From: Washington, George
To: Rendón, Francisco


                        
                            Sir
                            Head Quarters 27th April 1782
                        
                        I take pleasure in acknowledging the Receipt of your Favor of the 18th instant, which was presented by the
                            Count Beniowsky.
                        The kind concern which you express for mine & Mrs Washingtons personal Safety is particularly
                            gratefull to me; and I beg you will accept my sincerest Thanks for the obliging Manner, in which you have conveyed these
                            Sentiments.
                        From the prospects which are presenting to View in the West Indies, we have Reason to expect Intelligence of
                            interesting Importance from that Quarter. And as Events which take place there, may arrive to your knowledge at an early
                            hour, and with great certainty, I shall at all Times hold myself obliged by the Communication of such Intelligence as you
                            shall think proper to convey—I need not to assure you, that I shall feel a very particular Satisfaction in any Success
                            which shall attend the Arms of his Most Catholic Majesty. With very sincere Regard I am sir Your most Obedt Servt.
                        
                        
                            P.S. Permit me, in this first letter I have had the honor of writing to you since my departure from
                                Philadelphia, again to express my sensibility of the obligations you laid me under during my residence in that
                                City—and to assure you that it will ever be a first pleasure with me to acknowledge them, and upon all occasions to
                                give you proofs of the esteem & regard with which you have inspired. Yr most Obedt
                        
                        
                            Go: Washington
                        
                    